DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-5, 7-10 and 21 Canceled.
Claims 1, 2-3, 6 and 11-20 allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Independent claim 1 is directed to “… a first restricted distance in response to the object being a human, a second restricted distance in response to the object being an animal, and a third restricted distance greater than the first restricted distance and the second restricted distance in response to the object being a vehicle; and selecting a zooming mode of the imaging device based on the determined condition, wherein selecting the zooming mode includes: selecting a vehicle zoom, including zooming by moving an aerial vehicle associated with the imaging device, in response to a distance between the imaging device and the object being greater than the restricted distance; and selecting an optical zoom of a lens associated with the imaging device and/or a digital zoom of the imaging device in response to the distance between the imaging device and the object being less than or equal to the restricted distance.” Which are features that are not anticipated nor obvious over the art of record Dependent claims 2-3, 6 and 11-20  are allowed for the reasons concerning the independent claim. Also the closest prior art, see 892 either singularly or in combination fail to anticipate or render obvious the above limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487